

115 S3750 IS: Common Sense Credit Union Capital Relief Act of 2018
U.S. Senate
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3750IN THE SENATE OF THE UNITED STATESDecember 13, 2018Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo delay the effective date of the rule issued by the National Credit Union Administration titled Risk-Based Capital.
	
 1.Short TitleThis Act may be cited as the Common Sense Credit Union Capital Relief Act of 2018. 2.Delay in effective dateNotwithstanding any effective date set forth in the rule issued by the National Credit Union Administration titled Risk-Based Capital (published at 80 Fed. Reg. 66626 (October 29, 2015)), such final rule shall take effect on January 1, 2021.